MEMORANDUM**
Genaro Robledo-Teran appeals his 120-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1). We have jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and we affirm.
Robledo-Teran contends the district court erred by denying him a “safety *337valve” reduction under U.S. Sentencing Guideline § 5C1.2 because it found he was not entirely truthful when providing information to the government. We review for clear error a district court’s factual determination of whether a particular defendant is eligible for safety valve relief. See United States v. Ajugwo, 82 F.3d 925, 929 (9th Cir.1996). Because the record indicates Robledo-Teran provided conflicting, improbable information, we conclude the district court did not clearly err. Id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.